Appeal from an order of the Family Court, Wyoming County (Michael F. Griffith, J.), entered July 15, 2016 in a proceeding pursuant to Family Court Act article 10. The order, among other things, transferred respondent’s guardianship and custody rights with respect to the subject child to petitioner.
It is hereby ordered that the order so appealed from is unanimously affirmed without costs for reasons stated in the decision at Family Court.
Present — Whalen, P.J., Lindley, DeJoseph, NeMoyer and Curran, JJ.